     Case 1:20-cv-00981-AWI-SKO Document 50 Filed 04/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       YELLOWCAKE, INC. and COLONIZE                            Case No. 1:20-cv-00981-AWI-SKO
         MEDIA, INC.,
12                                                                ORDER DIRECTING THE CLERK OF
                          Plaintiffs,                             COURT TO CLOSE THE CASE
13
                 v.                                               (Doc. 49)
14
         TRIWOLF MEDIA, LLC, TANGO
15       MULTI MEDIA PRODUCTIONS, LLC,
         DISTRIBUIDORA DE DISCOS
16       MONTERREY, S.A., DE C.V., PLATINO
         RECORDS, INC., and ALBERTO
17       MITCHELL,

18
                              Defendants.
19

20
21              On April 2, 2021, the parties filed a joint stipulation, signed by all parties who have

22   appeared, dismissing Plaintiffs Yellowcake, Inc. and Colonize Media, Inc. (“Plaintiffs”)’s claims

23   against Defendants Triwolf Media, LLC, Tango Multi Media Productions, LLC, Platino Records,

24   Inc., and Alberto Mitchell with prejudice, and Plaintiffs’ claims against Defendant Distribuidora

25   de Discos Monterrey, S.A., de C.V. without prejudice.1 (Doc. 49.) The stipulation also dismissed

26   Counter-Claimant Triwolf Media, LLC’s claims against Counter-Defendants Yellowcake, Inc. and

27   Colonize Media, Inc. with prejudice. (Id.)

28   1
         Distribuidora de Discos Monterrey, S.A., de C.V. did not make an appearance in the case.
     Case 1:20-cv-00981-AWI-SKO Document 50 Filed 04/06/21 Page 2 of 2


 1            In light of the parties’ stipulation, Plaintiffs’ claims against all Defendants except for

 2   Distribuidora de Discos Monterrey, S.A., de C.V. have been dismissed with prejudice, and

 3   Plaintiffs’ claims against Defendant Distribuidora de Discos Monterrey, S.A., de C.V. have been

 4   dismissed without prejudice. Counter-Claimant Triwolf Media, LLC’s claims against Counter-

 5   Defendants Yellowcake, Inc. and Colonize Media, Inc. have also been dismissed with prejudice,

 6   and this action has been terminated, see Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose,

 7   111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is directed to close this case.

 8
     IT IS SO ORDERED.
 9

10   Dated:     April 5, 2021                                     /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
